DETAILED ACTION

Notice of  AIA  Status
The present application, filed on or after May 17th, 2021, is being examined under the first
inventor to file provisions of the AIA . Applicant claimed Foreign Priority from Israel Application No. 274741. The priority filing date of this application is May 18th, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2021 is considered by the examiner. 
Abstract
3.	 Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al.,  (“Autonomous Learning of Speaker Identity and Wi-Fi Geofence From Noisy Sensor Data”., IEEE INTERNET OF THINGS JOURNAL, pages 8284-8295, VOL. 6. NO. 5, OCTOBER 2019 ), hereinafter referenced as Lu.

Regarding Claim 1, Lu teaches A system, comprising: a communication interface; and a processor, configured to: receive from a network tap, via the communication interface, multiple speech signals communicated over a communication network by respective communication devices (Section [III], subsection [A], lines 1-5, Lu describes a system where utterances from multiple speakers using their smartphone are received),
and based on the speech signals, obtain respective voiceprints for the communication devices (Section [III], subsection [A], lines 20-26, Fig.1, voiceprints are generated through the mapping between device IDs and vocal observations).

Regarding Claim 2, The system according to claim 1, wherein the processor is configured to obtain the voiceprints by, for each of the communication devices: 
extracting a plurality of speech samples from those of the signals that were communicated by the communication device, and generating at least one of the voiceprints from a subset of the speech samples (Section [IV], subsection [A], voiceprints are generated from vocal samples).

Regarding Claim 3,The system according to claim 1, wherein the processor is configured to obtain the voiceprints by, for each of the communication devices: 
selecting multiple segments of those of the signals that were communicated by the communication device, generating respective candidate voiceprints from the segments, and obtaining at least one of the voiceprints from the candidate voiceprints (Section [III], subsection [A], lines 12-15, generating voiceprints from the segmented utterances).  

Regarding Claim 4,The system according to claim 3, wherein the processor is configured to obtain the at least one of the voiceprints from the candidate voiceprints by: 
clustering the candidate voiceprints into one or more candidate-voiceprint clusters, selecting at least one of the candidate-voiceprint clusters, and obtaining the at least one of the voiceprints from the at least one of the candidate- voiceprint clusters (Section [IV], subsection [A,1], clustering step shows that the voiceprints are clustered).  

Regarding Claim 5, The system according to claim 3, wherein the processor is configured to generate the candidate voiceprints by, for each of the segments: 
extracting multiple speech samples from the segment, and generating a respective one of the candidate voiceprints from a subset of the speech samples (Section [III], subsection [A], lines 12-15, generating voiceprints from the segmented utterances).  

Regarding Claim 6, The system according to claim 5, wherein the processor is configured to generate the respective one of the candidate voiceprints by: 
extracting respective feature vectors from the speech samples, clustering the feature vectors into one or more feature-vector clusters, selecting one of the feature-vector clusters (Section [IV], subsection [A, 1], lines 1-4, clustering step shows feature vectors are extracted from utterances and transformed into clusters),
 and generating the respective one of the candidate voiceprints from the selected feature- vector cluster (Section [IV], subsection [A, 2], data association step shows voiceprints are generated from the selected vector cluster).

Regarding Claim 7,The system according to claim 6, wherein the feature vectors include respective sets of mel-frequency cepstral coefficients (MFCCs) (Section [VI], subsection [B,1], the feature extractions include Mel-frequency Cepstral coefficients (MFCCs)). 

Regarding Claim 8, The system according to claim 7, wherein the processor is configured to generate the respective one of the candidate voiceprints by generating an i-Vector or an X- vector from those of the sets of MFCCs in the selected feature-vector cluster (Section [VI], subsection [B,1], an X-vector is generated from the sets of MFCCs).

Claims 11-18 are method claims performing the steps in system claims 1-8 above and as such, claims 11-18 are similar in scope and content to claims 1-8 and therefore, claims 11-18 are rejected under similar rationale as presented against claims 1-8 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu as stated above, in view of De Los Reyes et al. (US 20080312924 A1), hereinafter referenced as De Los Reyes. 

Regarding Claim 9, Lu teaches the system of claim 1. Lu fails to explicitly teach wherein the speech signals are first speech signals and the voiceprints are first voiceprints, and wherein the processor is further configured to: receive a second speech signal representing speech, generate a second voiceprint based on the second speech signal, identify at least one of the first voiceprints that is more similar to the second voiceprint than are others of the first voiceprints, and in response to identifying the first voiceprint, generate an output indicating that the speech may have been uttered by a user of the communication device to which the identified first voiceprint belongs.  

However, De Los Reyes does teach the claimed wherein the speech signals are first speech signals and the voiceprints are first voiceprints (Para.[0017], Fig.2 item 202 represents first speech signals and the first voiceprints), 
and wherein the processor is further configured to: receive a second speech signal representing speech, generate a second voiceprint based on the second speech signal (Para.[0019], Fig.2 item 208 represents second speech signal and the second voiceprint),
identify at least one of the first voiceprints that is more similar to the second voiceprint than are others of the first voiceprints (Para.[0020], voiceprints are matched by applying dynamic threshold of certainty),  
and in response to identifying the first voiceprint, generate an output indicating that the speech may have been uttered by a user of the communication device to which the identified first voiceprint belongs (Para.[0022],[0023], the dynamic threshold of certainty ( output) indicates if the person of interest is using a phone belongs to him or some other phone line).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate De Los Reyes’s teaching of tracking persons of interest via voiceprint, into the method and system that automatically learns speaker identity and adapts Wi-Fi geofence model via cross-modal labeling, into the system of Lu, because, this would effectively improve the tracking of a person as soon he uses a communication device like a telephone, regardless of whether the device was previously linked in any way to him. (De Los Reyes [0007]).

Regarding Claim 10, Lu and De Los Reyes teach the system of claim 9. De Los Reyes further teaches wherein the processor is configured to identify the at least one of the first voiceprints in response to (i) respective locations at which the communication devices were located (Para.[0023], server tracks the caller by recording information of the call which could have geographic location of the phone),
and (ii) another location at which the speech was uttered (Para.[0026], the threshold of certainty of a match for the voiceprints may be dynamic and can provide the geographic location where the speech was uttered).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate De Los Reyes’s teaching of tracking persons of interest via voiceprint, into the method and system that automatically learns speaker identity and adapts Wi-Fi geofence model via cross-modal labeling, into the system of Lu, because, this would effectively improve the tracking of a person as soon he uses a communication device like a telephone, regardless of whether the device was previously linked in any way to him. (De Los Reyes [0007]).

Claims 19 and 20 are method claims performing the steps in system claims 9 and 10 above and as such, claims 19 and 20 are similar in scope and content to claims 9 and 10 and therefore, claims 19 and 20 are rejected under similar rationale as presented against claims 9 and 10 above.

Conclusion
Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant's disclosure.
Li et al. (US 20190122669 A1) The present disclosure provides methods and devices for registering a voiceprint and authenticating a voiceprint. The method for registering a voiceprint includes performing a frame alignment operation on a registration character string inputted by a user in voice to extract first acoustic features of each first character constituting the registration character string; calculating a first posterior probability of the first acoustic features of each first character in a global Gaussian Mixture Model (GMM) model to perform a Baum-Welch (BW) statistic; extracting first vector features of each first character through a preset vector feature extractor configured for multi-character; and stitching the first vector features of each first character sequentially, to obtain a registration voiceprint model of the user. [Abstract]
Cai et al. (US 20200294509 A1) A method and apparatus for establishing a voiceprint model, a computer device, and a storage medium are described herein. The method includes: collecting speech acoustic features in a speech signal to form a plurality of cluster structures; calculating an average value and a standard deviation of the plurality of cluster structures and then performing coordinate transformation and activation function calculation to obtain a feature vector; and obtaining a voiceprint model based on the feature vector.[Abstract]
Thomson et al.  (US 20200243094 A1) A method may include obtaining first audio data originating at a first device during a communication session between the first device and a second device. The method may also include obtaining an availability of revoiced transcription units in a transcription system and in response to establishment of the communication session, selecting, based on the availability of revoiced transcription units, a revoiced transcription unit instead of a non-revoiced transcription unit to generate a transcript of the first audio data. [Abstract]
Gorodetski et al. (US 20160217793 A1) Disclosed herein are methods of diarizing audio data using first-pass blind diarization and second-pass blind diarization that generate speaker statistical models, wherein the first pass-blind diarization is on a per-frame basis and the second pass-blind diarization is on a per-word basis, and methods of creating acoustic signatures for a common speaker based only on the statistical models of the speakers in each audio session. [Abstract]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIRA SULTANA whose telephone number is (571)-272-4048.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.S./Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658